DETAILED ACTION
                                     Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-8 are presented for examination.

                                                                       
                                  Information Disclosure Statement
The references listed in the information disclosure statement (IDS) submitted have been considered. The submission complies with the provisions of 37 CFR 1.9 /. Form PTO-1449 is signed and attached hereto.

		         Specification
	The specification is accepted. 
	
			           Drawings
	The formal drawings are accepted. 


                                 Claim Rejections - 35 USC § 112
                         The following is a quotation of 35 U.S.C. 112(b): 
(b) CONCLUSION. The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: 

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.                                 
	Claim 1 recites the limitation “estimating an element including noise among elements of the first matrix based on a result of comparison between a second matrix obtained by combining the coefficient matrix with the basic matrix and the first matrix”, however an element of what exactly is being referred to here? Further, it does not particularly point out how the element include noise among elements of the first matrix and how comparison between the matrixes being obtained to achieve the cited result (estimate element that include noise). Proper clarification and further rework is still needed.
Independent claims 7 and 8 include similar limitations of independent claim 1 andtherefore are rejected for similar reasons. 
Dependent claims depend from the base claims and inherently include limitations therein and therefore are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as well.
                                        Claim Rejections - 35 USC § 101
                             35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 The process of generating code blocks or check blocks is based on mathematical concepts which can be done via pen and paper and/or mentally. This process is merely formatting data from one form to another. If a claim limitation, under its broadest reasonable interpretations, covers performance of the limitation of the mind but for the recitation of generic computer components, then it falls within the “mental processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application because there is nothing in the claim that suggests this can’t be done mentally or calculated in pen and paper. The claim states to generate data and transmit the data. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because transmitting data is considered to be a general well-known concept in the field of wireless communications. Therefore, there is not anything significantly more to the abstract idea.
Independent claim 8 is directed to an apparatus which is statutory. Claim 8 recites a processor and a memory which are generic elements of a network or a wireless device which are considered to be well-understood, routine and conventional elements of a communication system as recognized by the courts (See MPEP 2106.05(d) and MPEP 2106.05(f)). Therefore 
Independent claim 7 is directed towards a computer readable medium having instructions thereon and executed by a processor. As stated, the processor and computer readable medium are considered generic elements of a network or a wireless device which are considered to be well-understood, routine and conventional elements of a communication system as recognized by the courts (See MPEP 2106.05(d) and MPEP 2106.05(f)). Therefore claim 7 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because transmitting data using a computer readably medium with a processor and a memory is considered to be a general well-known concepts in the field of communications. Therefore there is not anything significantly more to the abstract idea.
Respective dependent claims 2-5 are rejected for similar reasons as they do not add anything significantly more to the abstract idea.
Corrections are requested.


                                          Examiner Notes:
Although no art is used against the claims, this is not an indication that the application is allowable. The 112 and 101 problem causes a great deal of confusion and uncertainty as to the proper interpretation of the limitation of the claims. It is difficult tor the examiner to ascertain what the applicant feels is the claimed invention. The prior arts of record are cited in PTO-892 but will not be applied at this point. The Examiner has cited prior arts for Applicants review, particularly Osako et al. (U.S. PN: 9,113,241), Jeong et al. (USPUBN: 2011/0051956), and Zhuge (U.S. PN: 10,090,920). Prior art rejections will be on hold until and unless clarification is made. The Applicant or his council is invited to contact the Examiner if additional explanation or clarification is required and to advance prosecution.

                                     
                                       Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAW T ABRAHAM whose telephone number is (571)272-3812.  The examiner can normally be reached on 8AM-4:30PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Albert DeCady can be reached on (571) 272-3819. The fax phone number for the organization where this application or proceeding is assigned is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ESAW T ABRAHAM/Primary Examiner, 
Art Unit 2112